Opinion issued August 17, 2006
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00662-CR
____________

IN RE JAMES MARTIN LANE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, James Martin Lane, has filed in this Court a pro se petition for writ of
mandamus asking that we order respondent
 to appoint him an attorney and to provide
him with a transcription of his trial records in cause number 1002477.  We deny the
petition.  
          A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  If the respondent trial court has a legal duty to perform a
nondiscretionary act, the relator must make a demand for performance that the
respondent refuses.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st
Dist.] 1992, orig. proceeding). The relator must also provide this Court with a
sufficient record to establish his right to mandamus relief.  Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).
          Relator has not provided us with a record that shows he filed any motions,
requested relief from respondent, or served the respondent.  See Tex. R. App. P.
52.3(j).
          We deny the petition for writ of mandamus.
 
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).